Citation Nr: 1741502	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  09-47 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 5, 2011, for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to August 1973.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which in relevant part, established entitlement to TDIU, effective February 21, 2013. A July 2015 decision by the DRO found there had been clear and unmistakable error in the assignment of a February 21, 2013 effective date for TDIU; and therefore, changed the effective date to January 5, 2011.

While not currently on appeal, the Board directs the Veteran to an April 2017 Rating Decision which proposes to discontinue entitlement to TDIU benefits because it has not received a VA Form 21-4140 Employment Questionnaire. The Veteran is encouraged to file the necessary paperwork in order to maintain his entitlement eligibility to VA benefits.


FINDING OF FACT

Prior to January 5, 2011, the Veteran did not meet the regulatory criteria for consideration of TDIU.  Prior to January 5, 2011, the Veteran's inability to secure or engage in a substantially gainful occupation is not due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an earlier effective date for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.2, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (r).  Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here.  38 C.F.R. § 3.157 (b). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim. See Hurd v. West, 13 Vet. App. 449 (2000).  Under 38 U.S.C.A. § 5110 (a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Thus, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).

See Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As this appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.18, 4.19 (2016). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Veteran's rated disabilities are as follows: unspecified depressive disorder at 70 percent since February 13, 2013, history of frostbite of the right foot with bunionectomy at 30 percent since December 1, 2006, history of frostbite of the left foot with bunionectomy, great toe, and 5th digit nail removal at 30 percent since December 1, 2006, bilateral ankle sprain/strain since January 5, 2011, and a noncompensable healed fracture of the 1st metacarpal with left thumb arthritis since August 24, 1973.

The Board notes that the Veteran was service connected for residuals of frostbite to both feet and assigned a noncompensable rating effective August 24, 1973. A compensable rating for residuals of bilateral frostbite to the feet was initially established in a December 2000 rating decision, which assigned a 30 percent disability rating effective December 10, 1998. The additional symptomatology to his feet were incorporated in a subsequent rating decision, which established an effective date of December 1, 2006. The Veteran currently maintains a 30 percent disability rating for the condition, which is the highest percentage allowed by the schedule. 38 C.F.R. §4.104 (2016), Diagnostic Code 7122.

Currently, the Veteran is assigned TDIU since January 5, 2011. A July 2015 decision by the DRO found there had been clear and unmistakable error in the assignment of a February 21, 2013 effective date for TDIU; and therefore, changed the effective date to January 5, 2011.

The question for the Board is whether an effective date for the Veteran's TDIU should be established prior to January 5, 2011. The central inquiry in determining whether a TDIU is warranted is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a Veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 4.16 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran contends that the RO's determination regarding TDIU does not fully appreciate the impact on his activities of daily living. See December VA 9. He endorsed that he has extreme pain in his feet, in his ankles, in his low back, as well as his neck. He complained about arthritis in his elbows and knees, and his peripheral neuropathy in the hands and fingers, which make it very hard to participate in activities of daily living. The Veteran notes his limitations include, but are not limited to, heavy lifting and prolonged standing, as well as the need for use of a cane. The Veteran further points to the list of medications he is prescribed for his service-connected disabilities, as the side effects are so severe, that day to interfere with daily activities. Finally, the Veteran notes that the pain level of his service-connected disabilities is continuously adding 8, on a scale from 8 to 10 with 10 being totally debilitating. The Veteran's most recent application for increased compensation based on unemployability lists that he stopped working in October 2003 from the field of nursing. See February 2013 VA Form 21-8940.

The Veteran's representative notes that the AOJ continued to deny an earlier effective date for the grant of TDIU prior to January 5, 2011, "because the evidence of record did not demonstrate that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities, delimiting the scope of service-connected disabilities and specifically narrowly considering bilateral residuals of frostbite with bunionectomies, as stand-alone disabilities." See January 2017 Appellate Brief. He points to a decision from a Social Security Administration (SSA) administrative law judge which determined the Veteran has totally disabled for Social Security purposes, beginning June 3, 2004. The decision included consideration of the following non-service connected disabilities: diabetes mellitus, osteoarthritis of the back and feet, neuropathy, hepatitis C, carpal tunnel syndrome, history of substance abuse, borderline intellectual functioning, and post-traumatic stress disorder.

The Veteran was afforded a VA examination for the residuals of frostbite to his feet in October 2011. The examiner opined that the Veteran's physical employment would be precluded due to the residuals of frostbite of his feet; but, that sedentary employment would not be precluded due to the feet.

The Veteran's compensable service-connected disabilities before this date include only the residuals from bilateral frostbite to his feet, rated at 30 percent disabling since December 1998. The Veteran's service connected disabilities do not meet the necessary statutory requirement for TDIU. Since he does not have at least one disability rated at least 40 percent, TDIU under the general schedule is not warranted. It was not until January 5, 2011 when service connection was awarded for ankle strains of both feet each rated as 20 percent disabling.  Later, service
connection was awarded for unspecified depressive disorder rated as 70 percent disabling from February 13, 2013.  This increased the Veteran's total combined service connected disability evaluation to 80 percent effective January 5, 2011 and 90 percent from February 13, 2013.  Therefore, since January 5, 2011, he met the scheduler requirements for eligibility for Individual Unemployability benefits under 38 CFR 4.16, but not earlier.

The record does not indicate that the Veteran's service connected disabilities present with symptomatology that is unique to the ratings contemplated by the General Schedule. Therefore, referral for extraschedular consideration to the Director of Compensation is not merited as per §4.16(b). The Board finds that the evidence is against a finding that his service-connected conditions, alone, preclude him from obtaining substantially gainful employment. The Board notes that the Veteran has a long history of foot trouble; however, there are no service connected sensory deficits or impairments to the bilateral upper extremities or spine. Employment in a sedentary capacity is not shown to be precluded by the service connected impairments. The Board acknowledges that work in the field of nursing may present significant challenges for the Veteran; however, his service connected disabilities do not render him unable to secure substantially gainful employment. While the Veteran may have medical conditions that the SSA considered in the establishment of his disability status, the only condition that the Board may consider in establishing TDIU is the bilateral residuals from frostbite to his feet.

The Board concludes that the Veteran is deemed to be capable of employment and not completely precluded by his service connected disabilities for the period before January 5, 2011. Thus, entitlement to an earlier effective date for the grant of individual unemployability is not established.

ORDER

Entitlement to an earlier effective date for the assignment of TDIU, prior to January 5, 2011, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


